Citation Nr: 0200621	
Decision Date: 01/16/02    Archive Date: 01/25/02

DOCKET NO.  95-12 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for lumbodorsal 
scoliosis, currently rated as 20 percent disabling.

2.  Entitlement to special monthly compensation based on the 
loss of use of the right foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from May 1941 to October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  December 1994 decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  That decision denied the veteran's 
claim for increased ratings for residuals of gunshot wound to 
left thigh and lumbodorsal scoliosis.  Both conditions were 
rated as 20 percent disabling.  In addition, the decision 
granted an increased rating for residuals of a gunshot wound 
to the right thigh.  The rating was increased to 40 percent.  
The decision also denied service connection for right and 
left knee disabilities secondary to his service-connected 
disabilities.  Finally, the decision denied the veteran's 
claim of entitlement to special monthly compensation based on 
the loss of use of the right leg.  The veteran subsequently 
filed a notice of disagreement (NOD) and perfected his appeal 
with regard to all the issues.  The veteran testified at a 
hearing held at the RO before a hearing officer in November 
1995.  A subsequent decision by the hearing officer 
established service connection for the veteran's right and 
left knee disabilities and continued to deny the remaining 
issues.  

In January 1998, the Board issued a decision regarding the 
remaining issues.  An increased rating for residuals of a 
gunshot wound to the right thigh, evaluated as 40 percent 
disabling, was denied.  The veteran's evaluation for 
residuals of a gunshot wound to the left thigh was increased 
from 20 to 40 percent.  The issues of entitlement to an 
increased rating for lumbodorsal scoliosis and special 
monthly compensation for loss of use of the right leg were 
remanded to the RO for VA examinations.  These issues are the 
only two that remain on appeal before the Board.

REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist in the development of claims.  
First, the VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

Because of the change brought about by the VCAA, a remand in 
this case is required.  It is the RO's responsibility to 
ensure that all appropriate development is undertaken in this 
case.  However, in an effort to assist the RO, the Board has 
reviewed the claims file and identified certain assistance 
that must be rendered to comply with the VCAA.

A report of contact with the veteran from June 2000 indicates 
that he receives ongoing medical treatment at Miami VAMC.  
However, the claims file does not contain treatment records 
regarding either the veteran's lumbodorsal scoliosis or the 
loss of use of the right foot.  Such records must be obtained 
for consideration.

With regard to the veteran's claim for entitlement to an 
increased rating for lumbodorsal scoliosis, the examination 
report did not contain information regarding the veteran's 
range of motion in his back.  The Board notes that the 
veteran's back condition is currently being rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2001).  When a 
diagnostic code provides for compensation based solely upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2001) must also be considered, and the examinations 
upon which the rating decisions are based must adequately 
portray the extent of functional loss due to pain on use or 
due to flare ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  In Johnson v. Brown, 9 Vet. App. 7, 10 (1996), it 
was held that functional loss due to pain will be rated at 
the same level as the functional loss where motion is 
impeded.  None of the medical evidence of record, including 
VA examination reports from June 1994 and October 2000 and a 
private doctor's examination in November 1995, notes any 
specifics regarding limitation of motion of the back.  In 
addition, none of the medical reports address functional loss 
as a result of pain.

With regard to the veteran's claim for special monthly 
compensation for loss of use of the right foot, the medical 
evidence of record does not address whether any effective 
function remains other than that which would be equally well 
served by an amputation stump with use of a suitable 
prosthesis.  See 38 C.F.R. §§ 3.350(a)(2), 4.63 (2001).

Finally, the Board notes that the veteran's claims file does 
not indicate that the veteran's claims have been evaluated in 
light of the VCAA.  The veteran has not been informed of the 
VA's duties to assist under the VCAA and was not adequately 
informed of evidence that would be required to assist the 
veteran in establishing his claims.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for lumbodorsal 
scoliosis or his service-connected 
disability of the right lower extremity 
since 1995.  After securing the necessary 
release, the RO should obtain these 
records.

2.  The veteran should be afforded a VA 
orthopedic examination to evaluate his 
lumbodorsal scoliosis and claimed loss of 
use of the right foot.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examination report should contain 
specific findings regarding the veteran's 
range of motion in his back as measured 
in degrees.  In addition, the examiner 
should indicate the effects of the 
veteran's lumbodorsal scoliosis upon 
ordinary use, and any functional 
impairment due to pain, weakened 
movement, loss of endurance, excess 
fatigability, or incoordination.  The 
report should contain a full description 
of the effects of the veteran's 
lumbodorsal scoliosis on his ordinary 
activities.  The examiner should also 
provide an opinion as to whether the 
veteran's service-connected disability of 
the right lower extremity results in a 
loss of use of the right lower extremity.  
The examiner should comment specifically 
regarding whether the remaining function 
would be equally served by an amputation 
stump with prosthesis (i.e. whether 
balance, propulsion, etc. could be 
accomplished equally well by an 
amputation stump with prosthesis); 
whether there is extremely unfavorable 
complete ankylosis of the right knee; 
whether there is shortening of the right 
lower extremity of 3 and 1/2 inches or 
more; or whether there is complete 
paralysis of the external popliteal nerve 
(common peroneal) and consequent 
footdrop, accompanied by characteristic 
organic changes.  If any of the requested 
information cannot be provided, this 
should be specifically stated and the 
reason explained.
3.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

4.  Thereafter, the RO should readjudicate 
the claims.  If any benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. MARTIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



